Title: To Thomas Jefferson from John Wayles Eppes, 19 December 1796
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Decr. 19th. 1796.
                    
                    I have it now in my power to inform you that all obstacles to my happiness are removed, and that in every arrangement as to future residence, I shall be guided by yourself and Maria. I am with sincere regard yours
                    
                        J. W. Eppes
                    
                